        Case 1:20-cv-04741-PAE-OTW Document 23 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JORGE PAVON HERNANDEZ, et al.,                                 :
                                                               :
                        Plaintiff,                             :      20-CV-4741 (PAE) (OTW)
                                                               :
                      -against-                                :      SCHEDULING ORDER
                                                               :
GEMINI DINER INC., et al.,
                                                               :
                        Defendants.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         ORDERED that a Settlement Conference will be held on Wednesday, December 09,

2020 at 4:00 p.m. The Dial in information is (866) 390-1828, access code 1582687. The Court

will email a security code to the parties. Counsel shall review and comply with the Court’s

Individual Rules of Practice in Civil Cases § VI upon receipt of this Scheduling Order.

         It is further ORDERED that the parties’ Ex Parte Settlement Conference Summary Forms

and Letters shall be submitted by Wednesday, December 02, 2020.



         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: November 17, 2020                                           Ona T. Wang
       New York, New York                                          United States Magistrate Judge
